Citation Nr: 1418071	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-39 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to February 1984

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  A notice of disagreement was received in March 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in September 2009.  The Veteran was scheduled for a Travel Board hearing in November 2009, which he cancelled in a letter earlier that month.

The Veteran indicated in a May 2007 letter that his bilateral tinnitus has "disabled" his ability to seek further employment.  Therefore, the Board finds the matter of entitlement to TDIU was raised by the record during the course of an appeal of claims for increased ratings, and must be considered part and parcel of the present appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The issues of entitlement to increased ratings for tinnitus and bilateral hearing loss, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have active service during a period of war.



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.6 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to notify and assist claimants, such duties are inapplicable here, as the Veteran's claim for nonservice-connected pension benefits is not warranted as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Under VA regulations, the payment of nonservice-connected pension benefits is contingent upon the veteran having active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b). 

A veteran meets the service requirement if he or she served in active military, naval, or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" is currently defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican border period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean conflict (June 27, 1950 to January 31, 1955), the Vietnam era (February 28, 1961 to May 7, 1975 for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975 for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

Here, the Veteran indicated in an original December 2003 application for service connection that he had active service from June 1981 to February1984.  These dates are confirmed by his Form DD-214.  He also agrees with these dates in a later September 2009 letter.  There is, therefore, no dispute regarding the Veteran's service dates.  As the Veteran's service was not during a period of war, a threshold requirement of eligibility for nonservice-connected pension benefits is not met.  Accordingly, the appeal must be denied as a matter of law.


ORDER

The Veteran is not entitled to nonservice-connected pension benefits.  To that extent, the appeal is denied.


REMAND

The most recent VA treatment records associated with the claims file are dated in June 2006, with the exception of VA examinations conducted in January 2009.  Moreover, the Veteran indicated in his April 2007 claim for increased rating that he was scheduled for an audiology appointment with Dr. David Chin at the Honolulu, Hawaii VAMC on April 4, 2007.  Any outstanding records of VA treatment are constructively of record, and must be secured.

The Veteran has been afforded audiological examinations in September 2007 and January 2009.  Neither examiner discussed or asked the Veteran to indicate any functional effects of his bilateral hearing loss or tinnitus.  Moreover, if outstanding treatment records are found, these examinations would be premised on an incomplete factual record.  In light of this and the fact that his most recent VA audiological examination was over five years ago, the Board finds a new audiological examination is necessary once all development sought above is completed.

Finally, as noted in the introduction, the Veteran suggested in a May 2007 letter that his service-connected bilateral tinnitus precludes him from obtaining gainful employment.  As such, the matter of entitlement to a TDIU rating has been implicitly raised by the record.  Rice, 22 Vet. App. at 455.  However, the matter has not been adjudicated by the RO, to include on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran VA Form 21-8940 to enable him to file a formal application for a TDIU rating.  The RO should also send the Veteran and his representative notice explaining the information and types of evidence required to substantiate a claim for TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  

2.  The RO should then secure complete clinical records of all VA treatment records not already associated with the claims file from the Honolulu, Hawaii and Long Beach, California VA Medical Centers (MCs), to specifically include an April 2007 audiological evaluation by Dr. David Chin at the Honolulu VAMC.

3.  Thereafter, the RO should arrange for the Veteran to be examined by a VA audiologist to determine the current severity of his bilateral hearing loss and tinnitus disabilities.  The entire record must be reviewed in conjunction with the examination.  All indicated studies, including audiometric testing, should be conducted, and their findings should be included in the examination report.  The examiner must also address whether the Veteran's hearing loss or tinnitus have any functional effects, including on the Veteran's ability to work.  A complete rationale must be provided for all opinions.

5.  The RO should then review the record and readjudicate the claims, to include consideration of TDIU on both schedular and extraschedular bases.  If a claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


